DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 106348274, machine translation] in view of Kambo [US Comparative evaluation of torrefaction and hydrothermal carbonization of lignocellulosic biomass for the production of solid biofuel].
Claim 1: Dong teaches a method for preparing graphene from agriculture and forestry waste biomass as carbon source [title], wherein the method includes providing a plant based source of carbon (biomass) [abstract], mixing the plant based source of carbon with water (biomass with water) [abstract], wherein the mixing the source of carbon with water is at a ratio of about 1 part plant based carbon to 5 parts water to 1 part plant based carbon to 10 parts water (2~5)g carbon: (40~60)mL water [0020]; carbonizing the plant based source of carbon in water by heating the mixture of the plant based carbon in water to a temperature between about 200 degree C and about 400 degree C for a period of at least 30 minutes (hydrothermal reaction step can be performed at 150-200 degree C for 18-24 hours and/or heating calcination step at 400-500 degree C for 1-2 hrs) [0014, 0021] and then isolating the graphene precursor (filtering washing and drying to obtain solid biomass carbon) [0014]. Although, Dong does not appear to explicitly teach the plant based source containing at least 20 carbon by weight, it would have been obvious to one of ordinary skill in the art to optimize the weight amount of carbon for the plant based source through routine experimentation to obtain the claimed range so that the initial raw material would have sufficient carbon source to produce a carbon precursor that is used for graphene synthesis. Dong teaches placing the plant base source of carbon with water (biomass with water) [abstract], wherein hydrothermal reaction occurs [0014], but does not explicitly teach thereby vaporizing the water and increasing the pressure of the reactor (wherein the reactor is capable of operating at a pressure up to 20 MPa). Kambo is provided.
Kambo teaches a hydrothermal carbonization of biomass is one that involves water at elevated temperatures and pressure [pg 747, col 1], wherein the reactor is capable of producing pressure of 2-6 Mpa (where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.I), for the hydrothermal carbonization [pg 747, col 1]. Kambo further teaches HTC affects the physicochemical properties of water (subcritical water, which is equilibrium with vapor pressure) [pg 749, col 1]. It would have been obvious to one of ordinary skill in the art to use a reactor that is capable of operating at a high pressures for hydrothermal carbonization for solid biomass since Dong does not explicitly describe the reactor and Kambo provides further details regarding pressure conditions during HTC processing of solid biomass. Kambo further teaches the HTC process improves energy yield and grindability of the biomass [pg 751, conclusion]. 
Claim 2: Dong teaches the carbonizing step (heating/calcination) is performed at 400-500 degree C at a heating rate of 5-20 degree C/min [0028].
Claim 3: although Dong does not explicitly teach the temperature range of about 250-300 degree C it would have been obvious to one of ordinary skill in the art to optimize the heating temperature through routine experimentation as a workable variable so as to enhance the carbonization of the source. 
Claims 4-5: Dong teaches the carbonization step (heating) can take place in a protective gas such as water vapor [0027]. Although Dong does not explicitly teach that the vaporization of the water in the reactor is increased such that the reactor pressure is between 2-20 MPa or 5 to 15 MPa, it would have been obvious to one of ordinary skill in the art to optimize the water vapor pressure of the reactor during the heating step so as to enhance the carbonization process [0015]. 
Claim 8: Dong teaches the plant source can be corn [0017].
Claim 9: Dong teaches the plant source can be of cellulose, hemicellulose and lignin [0017].

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Kambo as applied to claim 1 above, and further in view of Guo [CN103708440]
Teaching of the prior art is aforementioned, wherein the case where Dong does not teach the temperature range of claim 3, Guo is provided.
Claims 2-3: Guo teaches a method for preparing carbon microspheres by using biomass carbon source material [title], wherein the method also performs a hydrothermal treatment of the plant based source with water [abstract], and further carbonizing (sintering) the subsequent product to obtain carbon microspheres [abstract], wherein the heating takes place in a reactor [0013] between the temperature range of 300 to 1500 degree C for more than 30 minutes [0015] and can be done at a rising rate of 10 degree C per minute [0016]. It would have been obvious to one of ordinary skill in the art to provide a heating/carbonizing step at the temperature range of 300 degrees since Guo teaches that this temperature is range is suitable as well for sintering or calcination of a biomass product for carbonization.  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Kambo as applied to claim 1 above, and further in view Mennell [US 20150144831] and Delgass [US 20160289150].
Teaching of the prior art is aforementioned, but does not appear to teach the carbon, oxygen and hydrogen weight percentages of the precursor. Mennell and Delgass is relied upon. 
Claims 6-7: Mennell teaches a biogenic active carbon having 66 wt or more total carbon, 15 wt or less hydrogen [0008]. It would have been obvious to one of ordinary skill in the art to have a precursor that has the claimed carbon and hydrogen composition percentage since Mennell teaches the activated biogenic product would have normally have higher carbon content in comparison to the initial feedstock and lower hydrogen [0063 0595-0596] and energy content can be manipulated by the composition content [0473]. However, Mennell does not appear to teach the oxygen content range. Delgass is provided.
Delgass teaches lower oxygen content biomass derived products are more desirable, since oxygen can reduce the energy density of the biomass derived product [0038]. Therefore, it would have been obvious to one of ordinary skill in the art to minimize or optimize the amount of oxygen in the biogenic or biomass derived precursor through routine experimentation as a workable variable so as to balance the energy density of the product. 

Claim(s) 10, 14-16, 21-22, 29, 30-32, 34-35, 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour [US 20140234200] in view of Dong [CN 106348274, machine translation] and Mennell [US 20150144831] and Delgass [US 20160289150] and Seo (hereafter labeled as ‘858) [US 20200261858].
Claim 10: Tour teaches a method of forming a graphene film on a catalyst in the form of a metal foil surface by providing a graphene precursor (non-gaseous carbon source such as raw carbon source) [0006], and placing the graphene precursor on a surface of a metal foil and placing the metal foil with the graphene precursor in a reactor [0054; Fig. 11]; flowing a gas that is non-reactive with the graphene precursor through the reactor [0004]; increasing the temperature of the reactor to a temperature between 400-1200 degrees C [0005] and maintained for about 1-60 minutes (where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.I). Tour further teaches cooling the metal foil from 1000 degrees C to 800 degrees C [0130], or rapidly cooled to ambient temperature under gas flow to form graphene [0150]. However, the prior art does not appear to teach drying the precursor and reducing the particle size of the precursor. Dong is provided. Dong teaches a method for preparing graphene from agriculture and forestry waste biomass as carbon source [title], wherein the method includes providing a plant based source of carbon (biomass) [abstract], mixing the plant based source of carbon with water (biomass with water) [abstract], wherein the mixing the source of carbon with water is at a ratio of about 1 part plant based carbon to 5 parts water to 1 part plant based carbon to 10 parts water (2~5)g carbon: (40~60)mL water [0020]; carbonizing the plant based source of carbon in water by heating the mixture of the plant based carbon in water to a temperature between about 200 degree C and about 400 degree C for a period of at least 30 minutes (hydrothermal reaction step can be performed at 150-200 degree C for 18-24 hours and/or heating calcination step at 400-500 degree C for 1-2 hrs) [0014, 0021] and then isolating the graphene precursor (filtering washing and drying to obtain solid biomass carbon) [0014]. 
Although, the prior art does not appear to explicitly teach the plant based source containing at least 20 carbon by weight, it would have been obvious to one of ordinary skill in the art to optimize the weight amount of carbon for the plant based source through routine experimentation as a workable variable to obtain the claimed range so that the initial raw material would have sufficient carbon source to produce a carbon precursor that is used for graphene synthesis. Furthermore, the applicant discloses that a typical cellulose and lignin graphene precursor prepared by hydrothermal carbonization will typically have the claimed mass weight percentages as described in paragraph 0026 of applicant’s specification. Therefore, since Dong teaches treating the graphene precursor by hydrothermal processing [0014] with the same described graphene source, one of ordinary skill in the art would have expected the resulting processed graphene precursor to also yield the same mass weight percentages.  
Alternatively, in the event where the above prior art does not appear to teach the claimed weight percentage of C, O, H, Mennell and Delgass is relied upon. 
Mennell teaches a biogenic active carbon having 66 wt or more total carbon, 15 wt or less hydrogen [0008]. It would have been obvious to one of ordinary skill in the art to have a precursor that has the claimed carbon and hydrogen composition percentage since Mennell teaches the activated biogenic product would have normally have higher carbon content in comparison to the initial feedstock and lower hydrogen [0063 0595-0596] and energy content can be manipulated by the composition content [0473]. However, Mennell does not appear to teach the oxygen content range. Delgass is provided.
Delgass teaches lower oxygen content biomass derived products are more desirable, since oxygen can reduce the energy density of the biomass derived product [0038]. Therefore, it would have been obvious to one of ordinary skill in the art to minimize or optimize the amount of oxygen in the biogenic or biomass derived precursor through routine experimentation as a workable parameter so as to balance the energy density of the product. 
However, the prior art does not appear to teach the rate of cooling. ‘858 is provided. ‘858 teaches forming a graphene film [abstract] using biomass as a carbon source [0001; 0063] wherein the graphene precursor is placed on a metal substrate such as nickel or copper, and can be any suitable form such as a foil [0060] and placed in a reaction chamber [0062]. ‘858 further teaches the carbon source sample is heated to 650-900 ⁰C such as 800 or 900 ⁰C to form graphene [0067]. ‘858 teaches once heat treatment is completed, a cooling process is provided to the sample (which would include the metal foil/substrate) [0056], wherein a delay cooling step (CD) is provided before a flash cooling (D) at a rate of 0-10⁰C/min [0212]. The flash cooling provides rapid cooling of the metal substrate to room temperature (ambient conditions) [0214]. Although ‘858 does not explicitly teach the second temperature between 400-800⁰C, it would have been obvious to one of ordinary skill in the art to optimize the second temperature through routine experimentation so as to control the graphene formation [0170] to yield particular graphene properties [0173]. Furthermore, from the cooling rate disclosure of ‘858 (such as Fig. 3b and 0071-0072) and heat treatment temperature of 800⁰C [0067] one would have expected the delayed cooling temperature to fall within the claimed second temperature range. After the delay cooling, the substrate is flash cooled to finalize the graphene [0214].
Claims 14 and 34: Dong teaches before drying, acid washing the graphene precursor [0016] for about 1-3 hours [0029]. Although Dong does not explicitly teach the claimed time duration for the acid wash, it would have been obvious to one of ordinary skill in the art to optimize this parameter through routine experimentation as a workable variable so as to better clean the biomass product. Furthermore Dong refers to previous prior art in teaching acid treatment to 1-24 hours [0006]. So such acid treatment duration is known in the art. 
It would have been obvious to one of ordinary skill in the art to pre-treat the raw carbon source such as a biomass material with the pre-treatment method of Dong since Tour does not provide further detail on preparing the raw carbon source and Dong teaches an operable method of preparing carbon source for graphene film [0011, 0013].  
Claims 15 and 35: Dong teaches further washing with water for a step of neutralization [0016].
Claim 16: Dong teaches an acid solution concentration, but does not explicitly teach the claimed acid concentration; however, it would have been obvious to one of ordinary skill in the art to optimize the acid concentration through routine experimentation as a workable variable to enhancing the cleaning of the biomass. 
Claim 21: Seo teaches a suitable substrate for graphene can be quite thin such as a Ni foil with 25 microns [0063]. It would have been obvious to one of ordinary skill in the art to provide a foil thickness at the claimed range since Seo teaches this is an operable thickness value for foils. 
Claim 22 and 40: Dong teaches typical heat ramping rate is 5-20 degree / min [0028].
Claim 30: Dong teaches the carbonizing step (heating/calcination) is performed at 400-500 degree C at a heating rate of 5-20 degree C/min [0028].
Claim 31: Dong teaches the carbonization step (heating) can take place in a protective gas such as water vapor [0027]. Although Dong does not explicitly teach that the vaporization of the water in the reactor is increased such that the reactor pressure is between 2-20 MPa or 5 to 15 MPa, it would have been obvious to one of ordinary skill in the art to optimize the water vapor pressure of the reactor during the heating step so as to enhance the carbonization process [0015]. 
Claim 32: Dong teaches the plant source can be of cellulose, hemicellulose and lignin [0017].

Claims 17-18, 20, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Dong and Mennell and Delgass and ‘858, and further in view of Li [US 20140170317].
Teaching of the prior art is aforementioned, but does not appear to teach the claimed glass flow properties in claims 17-18, 36-37. Li is provided.
Claims 17-18 and 36 and 37: Li teaches a gas flow rate [0025], however, although Li does not explicitly teach the flow rates and space velocity of the gas, it would have been obvious to one of ordinary skill in the art to optimize the parameters of flow rate and space velocity of the gas through routine experimentation as a workable parameter so as to help drive the formation of the graphene film [abstract].  
Claim 20: Li teaches the flow rate of the gas is capable of maintaining the reactor to 1 psi of atmospheric condition [0025]. 

Claims 11-13, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Dong and Mennell and Delgass and ‘858 as applied to claim 10 and 29 above, and further in view of Zhang [US 20170113936].
Teaching of the prior art is aforementioned, Dong teaches washing the graphene precursor with solvent (ethanol) [0022] but does not appear to teach the claimed solvents. Zhang is provided.
Claims 11-13 and 33: Zhang teaches suitable solvents for lignin include ethanol, acetone, and terahydrofuran [0047]. It would have been obvious to one of ordinary skill in the art to use acetone or terahydrofuran in lieu of ethanol since Zhang suggests these are other operable solvents that are suitable for biomass products. Although the prior art does not explicitly teach that the solvent remove oils, since the prior art teaches using the specific claimed solvent, it would have been inherent to the claimed solvent to have the capability of removing oil from the biomass product as well.

Claims 19 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Dong and Mennell and Delgass and ‘858 as applied to claims 10 and 29 above, and further in view of Baird [US 20140001026].
Teaching of the prior art is aforementioned, but does not appear to teach flowing the gas to remove all atmospheric oxygen from the reactor. Baird is provided.
Claim 19 and 38: Baird teaches purging the biomass feed with an oxygen-free gas to remove the biomass of oxygen and thermally convert the biomass [abstract]. It would have been obvious to one of ordinary skill in the art to remove all of oxygen from the reactor since Baird teaches the oxygen can impede thermal conversion of biomass material [0004].

  Claims 21 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Dong and Mennell and Delgass and ‘858 as applied to claims 10 and 29 above, and further in view of Tour [US 20140234200].
Teaching of the prior art is aforementioned, but is silent about the metal foil thickness and the graphene precursor thickness of depth deposited over the foil. Tour is provided.
Claim 21 and 39: Tour teaches the solid carbon source on the catalyst surface (copper foil) can have a thickness of 0.6nm to 10 microns [0054]; although Tour does not explicitly teach the claimed range, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the graphene precursor through routine experimentation as a workable parameter so as to control the thickness of the graphene film [Tour; 0054]. Tour further teaches the metal foil can be 25 microns (0.025mm) [0130]. It would have been obvious to one of ordinary skill in the art to provide the claimed range for the foil since Tour teaches this foil thickness value is known and operable for producing graphene. 
 
  Claims 23-24 and 41-42 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Dong and Mennell and Delgass and ‘858 as applied to claims 10 and 29 above, and further in view of Seacrist [US 8884310].
Teaching of the prior art is aforementioned, but is silent of the foil being either iron or cobalt and cooling target temperature. Seacrist is provided. 
Claims 23-24 and 41-42: Seacrist teaches metal catalyst for graphene can be Fe or Co [col 7, ln 66], which have carbon solubility temperatures of 500 or greater [col 8, ln 15-36] of which carbon segregation and precipitation into graphene occurs during subsequent cooling steps [col 8, ln 20-25], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). The cooling rate can also be from 5 deg C/min to 50 deg C/min and cooling temperature between 500-1000 deg C [col 9, ln 40-50]. Again, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to also provide Fe or Co as a metal foil for graphene formation, since Seacrist teaches these metals are also operable for graphene synthesis [col 8, ln 15-50]. 

  Claims 25 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Dong and Mennell and Delgass and ‘858  as applied to claims 10 and 29 above, and further in view of Fujimori [US 4552863].
Teaching of the prior art is aforementioned, but does not appear to teach cooling the reactor by exposing the reactor to blowing air at ambient temperature. Fujimori is provided.
Claims 25 and 43: Fujimori teaches pellets are cooled by forced air-blowing, which can help increase the mechanical strength [col 3, ln 65-67]. IT would have been obvious to one of ordinary skill in the art to use air blowing for the cooling step since Fujimori teaches this is an operable step and also increase strength. 

  Claims 26-28 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour in view of Dong and Mennell and Delgass and ‘858 as applied to claim 10 above, and further in view of Chaney [US 1497543].
Teaching of the prior art is aforementioned, where Dong teaches grinding the carbon precursor but does not appear to teach the mesh ranges of claim 26-28.  Chaney is provided.
Claim 26-28 and 44: Chaney teaches making adsorptive carbon, where the carbon is ground to a fine powder that can pass through 200 mesh standard [pg 4, col 2, ln 100]. It would have been obvious to one of ordinary skill in the art to ground the carbon precursor to the claimed US mesh standard range since Chaney teaches such size range is possible with carbon sources for further ease of processing. 

Response to Arguments
Applicant's arguments filed 07/28/22 have been fully considered but they are not persuasive. Regarding applicant’s argument that Dong teaches away from using a catalyst because Dong teaches “no catalyst, no pollution to the environment, green and environmental protection” (pg 14 of remarks), it is argued by the examiner that Dong would appear to indicate that the treatment of the biomass is not combined with a catalyst during pre-treatment and rather rely on another activation means to form the graphene from the biomass under heat treatment.  Although Dong does not explicitly teach the nickel crucible acting as a catalyst, it would be argued that one of ordinary skill in the art would recognize that nickel is known catalyst for graphene formation in presence of carbon source as supported by ‘858 [pg 7]. Furthermore, it is relied upon Tour for the method of using a solid carbon source on a metal foil. 
Regarding applicant’s argument that Dong would not use a pressurized reactor for the hydrothermal treatment of the carbon source, it is argued by the examiner that Kambo teaches that such pre-treatment of biomass is generally known to be used with a high pressurized reactor to create subcritical water for the hydrothermal treatment. Furthermore, Kambo teaches such hydrothermal treatment improves energy yield and grindability of the solid biomass [pg 751, conclusion].
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-44 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715